Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1 and 4-13 of T. Lee et al., US 16/838,353 (Apr. 2, 2020) are pending and under examination and are rejected.  

Withdrawal Claim Rejections - 35 USC § 102 (AIA )

Rejection of claims 1-11 and 13 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by M. Kim et al., US 2016/0028014 (2016) (“Kim”) is withdrawn in view of Applicant’s amendments.  

Claim Rejections - 35 USC § 102 (AIA )

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

§ 102(a)(1)/(2) Rejection over T. Mujica-Fernaud et al., US 2015/0207075 (2015) (“Mujica-Fernaud”)

Claims 1, 4-6, 10 and 11 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by T. Mujica-Fernaud et al., US 2015/0207075 (2015) (“Mujica-Fernaud”).  Mujica-Fernaud teaches an electroluminescent device comprising at least one compound of the formula (1).  Mujica-Fernaud at page 1, [0016].  Mujica-Fernaud discloses that the disclosed compounds can be used in various layers here, preferably in an hole-transport layer, a hole-injection layer or in an emitting layer.  Mujica-Fernaud at page 41, [0135].  

Mujica-Fernaud  teaches organic electroluminescent devices (OLEDs) comprising an anode, cathode and at least one emitting layer, characterized in that at least one organic layer, which may be an emitting layer, a hole-transport layer or another layer, comprises at least one compound of the formula (167).  Mujica-Fernaud at page 39, [0116];  Id. at page 41, [0133].   

Mujica-Fernaud teaches that in a preferred embodiment of the invention, the compounds of the formula (1) or (167) are employed as hole-transport material; the compounds are then preferably employed in a hole-transport layer and/or in a hole-injection layer.  Mujica-Fernaud at page 55, [0141].  

Mujica-Fernaud discloses the following example compound of formulae (1) and (167). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Above compound 160 meets each and every structural limitation of the compounds of claims 1 and 4-6, where instant variable R6 is phenyl (an unsubstituted aryl group).  This compound also corresponds to [Compound C] disclosed at page 66 of the current application.  As such, claims 1 and 4-6 are anticipated pursuant to 35 U.S.C. 102(a)(1)/(2).  

Above compound 160 meets each and every structural limitation of the compounds of claims 10 and 11, where instant variable R17 is phenyl (an unsubstituted aryl group).  As such, claims 10 and 11 are anticipated pursuant to 35 U.S.C. 102(a)(1)/(2).  

§ 102(a)(1)/(2) Rejection over S. Lee et al., WO 2017/116167 (2017) (“Lee”)

Rejection of claims 10-12 under 35 U.S.C. 102(a)(1)/(2) as being anticipated by S. Lee et al., WO 2017/116167 (2017) (“Lee”), which corresponds to S. Lee et al, US 2019/0016666 (2019), is maintained for the reasons given in the previous Office action.  Lee discloses the following compound, which falls within the scope of claims 10-12 and therefore anticipates.  In view of Applicant’s traversal, the claimed variables are assigned the following identities in the Lee compound.  


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


Lee at page 13, [91].  Note that regarding claim 12, Ar4 is an unsubstituted naphthyl group.  As such  Lee anticipates claims 10-12.   


It is further noted that the Lee compound also anticipates claims 1 and 4-6 when the claimed variables are assigned the following identities in the Lee compound:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.

Note that the claim 1 recitation of:

the substituents of Ar1 Ar2 and R2 to R7 are substituted with a substituent selected from the group consisting of hydrogen . . . 

is interpreted (based on the plain meaning) to apply only to further substitution of any substituents present on Ar1 Ar2 and R2 to R7.  

Applicant’s Argument

Applicant argues that, with respect to claim 10, Lee contains an adamantyl group in the compound ("A"), however, the claimed Ar2 is limited to an aryl group, and Ar1 is limited to an aryl group or a heteroaryl group.  This argument is not persuasive because claim 10 does not recite either an Ar2 group or an Ar1 group as argued by Applicant.  In any case, the rejection is appropriate because claim 10 recites that “Ar3 is a substituted or unsubstituted aryl group having 6 to 30 carbon atoms”.  And in the prior art compound, Ar3 is exactly that; i.e., a phenyl group substituted with an adamantyl group.  Thus the adamantyl group of the prior art compound is consistent with claim 10.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under AIA  35 U.S.C. 103(a) are summarized as follows:

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The § 103 Rejections

Claims 7-8 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over T. Mujica-Fernaud et al., US 2015/0207075 (2015) (“Mujica-Fernaud”).  

Claims 7-9 are rejected under AIA  35 U.S.C. 103 as being unpatentable over T. Mujica-Fernaud et al., US 2015/0207075 (2015) (“Mujica-Fernaud”) in further view of L. Hee et al., KR 20100015029 (2010) (“Hee”).  


The Prior Art

T. Mujica-Fernaud et al., US 2015/0207075 (2015) (“Mujica-Fernaud”)

Mujica-Fernaud is discussed in detail above.  Mujica-Fernaud teaches organic electroluminescent devices (OLEDs) comprising an anode, cathode and at least one emitting layer, characterized in that at least one organic layer, which may be an emitting layer, a hole-transport layer or another layer, comprises at least one compound of the formula (167).  Mujica-Fernaud at page 39, [0116];  Id. at page 41, [0133].   

Mujica-Fernaud teaches that in a preferred embodiment of the invention, the compounds of the formula (1) or (167) are employed as hole-transport material; the compounds are then preferably employed in a hole-transport layer and/or in a hole-injection layer.  Mujica-Fernaud at page 55, [0141].  Mujica-Fernaud teaches that the use of the compounds according to the invention in electronic devices, in particular employed as hole transport or hole-injection material, results in high efficiencies, low operating voltages and long lifetimes.  Mujica-Fernaud at page 57, [0171].  

Mujica-Fernaud discloses the following example compound of formulae (1) and (167). 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


The above compound meets each and every structural limitation of the compounds of claim 1 and the compound of claim 10.  This compound also corresponds to [Compound C] disclosed at page 66 of the current application.  

L. Hee et al., KR 20100015029 (2010) (“Hee”)

An English-language machine translation is attached as the second half of reference Hee.  Hee thus consists of 14 total pages (including the English-language machine translation in which the pages are not numbered).  Accordingly this Office action references Hee page numbers in the following format “xx/14”.  

Hee teaches organic electroluminescent device comprising a hole transport layer formed on the first electrode and transporting holes injected from the first electrode; An emission layer formed on the hole transport layer and emitting light by energy emission of exciton; an auxiliary layer formed between the hole transport layer and the light emitting layer to prevent leakage of light by trapping excitons in the light emitting layer while smoothly transporting holes from the hole transport layer to the light emitting layer; and an electron transport layer and a second electrode sequentially formed on the emission layer.  Hee at page 10/14.  

With respect to the “hole transport auxiliary layer”, Hee teaches that the auxiliary layer is formed on top of the hole transport layer and the hole transport auxiliary layer to smoothly transport holes from the hole transport layer to the light emitting layer, and formed on top of the hole transport auxiliary layer and excitons in the light emitting layer it includes a light emission auxiliary layer to confine the light emission leak.  

Hee thus teaches an “organic electroluminescent device” meeting each and every device limitation of claims 7-9, including the claim 9 limitation of a “hole transport auxiliary layer”.  

Hee differs from claims 7-9 in that Hee does not teach that the “hole transport auxiliary layer” (see claim 9) comprises “one or more compounds according to claim 1” (per claim 7).  Rather, Hee teaches that in forming the hole transport auxiliary layer, mCP is used as a host material.  Hee at page 11/14. Note that mCP has the following structure:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


For the structure of mCP, see, M. Lin et al., 22 Journal of Materials Chemistry, 16114-16120 (2012).  

Claims 7-8 and 13 Are Obvious In View of Mujica-Fernaud

Claims 7-8 and 13 are obvious pursuant to § 103 because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Mujica-Fernaud’s compound 160 in the hole transport layer (organic layer) of the OLED device disclosed by Mujica-Fernaud.  One of skill in the art is so motivated because this is the very purpose taught by Mujica-Fernaud for use of compound 160; i.e., as a hole transporting material. The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  

Claims 7-9 Are Obvious over Mujica-Fernaud In Further View of Hee

Claims 7-9 are obvious over Mujica-Fernaud in further view of Hee pursuant to § 103 because one of ordinary skill in the art is motivated with a reasonable likelihood of success to employ Mujica-Fernaud’s compound 160 in the hole transport auxiliary layer (as recited in claim 9) of the OLED device taught by Hee, thereby meeting each and every limitation of claims 7-9.  One of skill in the art is so motivated because Mujica-Fernaud specifically teaches that “in a preferred embodiment of the invention, the compounds of the formula (1) or (167) are employed as hole-transport material; then preferably employed in a hole-transport layer and/or in a hole-injection layer”. Mujica-Fernaud at page 55, [0141].  One of ordinary skill is further motivated because Mujica-Fernaud teaches that the use of the compounds according to the invention in electronic devices, in particular employed as hole transport or hole-injection material, results in high efficiencies, low operating voltages and long lifetimes.  Mujica-Fernaud at page 57, [0171].  The rational is combining prior art elements according to known methods to yield predictable results.  MPEP § 2143(I).  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R PAGANO whose telephone number is (571)270-3764.  The examiner can normally be reached on 8:00 AM through 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXANDER R. PAGANO
Examiner
Art Unit 1622



/ALEXANDER R PAGANO/Primary Examiner, Art Unit 1622